Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
1.	Claims 1-2, 4-10, and 18-25 allowed.

The following is the Examiner’s statement of reasons for allowance: The prior art fails to disclose the inventions of the independent claims, including the claimed first propeller disposed proximate a second end of the first dive plane, opposite the first end of the first dive plane; a second propeller disposed proximate a second end of the second dive plane, opposite the first end of the second dive plane; a counterweight disposed within the cavity configured to be moved between the front end and the rear end of the body; wherein a fore-aft pitch of the body of the autonomous underwater vehicle is controlled by the controller through movement of the counterweight toward the front end or the rear end of the body, and wherein turning of the body is controlled by the controller using the first propeller and the second propeller, in combination with the remaining claim limitations. 
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays, between 10:00 AM and 6:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Shelley Chen/
Patent Examiner
Art Unit 3663
March 10, 2021